DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the loose end, as required by claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 9,642,398) in view of Carino et al. (US 3,548,264).    
Regarding claim 1, Mason discloses an electrical connector comprising: a male element (142) and a female element (140), wherein the male element and the female element are configured to form a rivet for fastening the electrical connector to a piece of material (102); and a neck washer (112, 112), having a washer portion (lower 112) and a neck portion (upper 112), the washer portion and the neck portion being (electrically) interconnected, and wherein the neck washer is configured to be placed between the male element and the female element of the rivet, wherein the neck washer (upper 112) forms an electrical connection area configured to make an electrical connection with an electrical conductor (106, 132) of the piece of material; wherein, with the neck washer placed between the male element and the female element of the rivet: the washer portion (lower 112) extends radially away from the make element and (the center of) the neck portion, and the neck portion (upper 112) extend in a longitudinal direction of the make element (up and down in Fig. 2) from an opening (130) in the piece of material through which the male element extends toward the female element, the neck portion radially of (the outer perimeter of) the washer portion and radially outward of the male element (at 206) of the rivet; and wherein the neck portion of the neck washer is configured to electrically connect the electrical conductor (106, 132) to at least one of the male element and the female element.  
Carino teaches the use of a neck washer having a washer portion (24) and a neck portion (23), wherein the neck washer is monolithic, so that the washer portion and the neck portion are physically interconnected.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a monolithic neck washer, as taught by Carino, in order to simplify assembly assembling of the neck washer/electrical connector.  
Regarding claim 2, Mason discloses the male element comprising a pin (206), and the neck washer configured to be placed on the pin of the male element.  
Regarding claim 3, Mason discloses the female element having an opening for the male element, and the neck portion of the neck washer configured to be accommodated in the opening.  
Regarding claim 6, Mason, as modified by Carino, discloses substantially the claimed invention except for the non-conductive material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the male element consisting of a non-conductive material, in order to provide an economical male element, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  
Regarding claim 7, Mason discloses one of the male element and the female element configured to form an electrical terminal to be connected to an electrical terminal of another device.  
Regarding claim 9, Mason discloses the electrical connector configured to be electrically connected to electrical terminals of another device.  
Regarding claim 11, Mason discloses the washer portion of the neck washer is configured to extend between a first layer of the piece of material 3and a second layer of the piece of material so that the electrical connection area is in electrical contact with the electrical conductor in between the first and second layers of the piece of material (intended use).  
Regarding claim 12, Mason discloses the neck washer made of electrically conductive material.  
Regarding claim 13, Mason discloses an active product comprising an electrical connector according to claim 1.
	Regarding claim 16, Carino discloses an entirety of the neck portion being radially inward of the washer portion.  

Regarding claim 17, Mason discloses a system comprising: a piece of material (102); an electrical conductor (106, 132) that extends from the piece of material; and an electrical connector comprising a male element (142) and female element (140) configured to form a rivet for fastening the electrical connector to the piece of material, 4wherein the electrical connector further includes a neck washer (112, 112) comprising a washer portion (lower 112) and a neck portion (upper 112), and wherein the neck washer is arranged between the male element and the female element of the rivet, wherein the neck washer forms an electrical connection area configured to make electrical connection with the electrical conductor of the piece of material, wherein, with the neck washer placed between the male element and the female element of the rivet; the washer portion (lower 112) extends radially away from the male element and (the center of) the neck portion, and the neck portion extends in a longitudinal direction of the male element (up and down in Fig. 2) from an opening (130) in the piece of material through which the male element extends toward the female element, the neck portion radially inward of the washer portion and radially outward of the male element (at 206) of the rivet, and wherein the neck portion of the neck washer is configured to electrically connect the electrical conductor to at least one of the male element and the female element.
Carino teaches the use of a neck washer having a washer portion (24) and a neck portion (23), wherein the neck washer is monolithic, so that the washer portion and the neck portion are physically interconnected.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a monolithic neck washer, as taught by Carino, in order to simplify assembly assembling of the neck washer/electrical connector.  
Regarding claim 18, Mason discloses the electrical conductor (106, 132) comprising a loose end (end of 106, 132) that extends from the piece of material (102) and is clamped between the neck portion (upper 112) of the neck washer and the male element, the neck portion of the neck washer forming the electrical connection area.  
Regarding claim 19, Mason discloses the electrical conductor comprising an embedded portion (106), wherein the embedded portion is located between first and second layers of the piece of  material (left and right side of 106), and wherein the loose end (132) is coupled to the embedded portion (106) of the electrical conductor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mason and Carino, and further in view of Huang (US 5,312,269).
Regarding claim 8, Mason discloses the male element, the female element and the neck washer form a first connector element for the electrical conductor of the piece of material, and further comprising a second male element, second female element and a second neck washer, wherein the second male element, the second female element and the second neck washer form a second connector element for a second electrical conductor of the piece of material (see Figs. 1 and 2).  
Mason discloses substantially the claimed invention except for the spacer.  Huang teaches a spacer (1) with a first and a second opening (11, 11) for accommodating the female elements of the first and second connector elements at a fixed distance from each other.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a spacer, as taught by Huang, in order to allow use with a flexible piece of material.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833